Title: To George Washington from Robert Rutherford, 26 July 1758
From: Rutherford, Robert
To: Washington, George



Sir
Winchester July 26th 1758

The Punctual discharge of every trust, in you reposed—Your humane and Equitable treatment of each individual and your Ardent Zeal for the Common Cause; So obvious to every unprejudic’d rational Person has gain’d Your point with Credit; as your friends Cou’d with the greatest warmth & truth urge the worth of those noble endowments & Principles; as well as Your

Superior interest both here & in the House; in which I am truly Sensible You will acquit Yourself with Equal Honr if the fates decree You there a Seat—to Complete Which and in the intermediate Space; Crown You with Laurels joy and Success. May every Guardian Power of the Just; be Propitious, is the unfeign’d wish of Dear Sir your Most affectionate and Most Obt Hble Sert

R. Rutherford

